Defendant, president of Homer Warren  Company, manager of the Eaton Tower, was arrested and convicted of not having complied with the order of two inspectors of the department of labor requiring him to furnish stools or seats in the elevator cabs for female operators thereof. The statute under which defendant was convicted provides that all persons who employ females in stores, shops, offices, or manufactories as clerks, assistants, operators, or helpers in any business, trade, or occupation carried on or operated by them shall be required to procure and provide proper and suitable seats, etc. 2 Comp. Laws 1915, § 5345. Subsequent sections provide for the punishment of those who fail to comply with the statute. The most casual reading of the statute indicates it does not cover a case of this kind. Defendant was not employing females in a store as clerks or otherwise; he was not operating a shop; he was not operating a manufacturing institution; and he was not employing these *Page 581 
girls in an office. If the legislature desires to have girls employed in elevators covered by the statute, it may be amended; but the defendant is entitled to any reasonable doubt as to the construction of the statute.
Where the statute does not plainly cover the case, judgment must be reversed, and defendant discharged.
NORTH, C.J., and FEAD, BUTZEL, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.